 


110 HR 1449 IH: Peremptory Challenge Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1449 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Daniel E. Lungren of California (for himself, Mr. Franks of Arizona, Mr. Sali, and Mr. McKeon) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide for reassignment of certain Federal cases upon request of a party. 
 
 
1.Short titleThis Act may be cited as the Peremptory Challenge Act of 2007.
2.Peremptory challenges of judges
(a)In generalChapter 21 of title 28 of the United States Code is amended by adding at the end the following:

464.Reassignment of cases upon request by a party
(a)
(1)If all parties on one side of a civil or criminal case to be tried in a Federal district court, the United States Claims Court, or a bankruptcy court file an application requesting the reassignment of the case, the case shall be reassigned to another appropriate judicial officer.
(2)If any question arises as to which parties should be grouped together as a side for the purposes of this section, the chief judge of the court of appeals for the circuit in which the case is to be tried, or another judge of the court of appeals designated by the chief judge, shall determine that question.
(b)An application under this section must be filed not later than 20 days after notice of the assignment of the case to an appropriate judicial officer for the purpose of hearing or deciding any matter, except that—
(1)a party joined in a civil action after the initial filing, with the concurrence of the other parties on the same side, may file an application within 20 days of the service of the complaint on that party; and
(2)a party served with a supplemental or amended complaint or a third-party complaint in a civil action, with the concurrence of the other parties on the same side, may file an application within 20 days of service of the supplemental, amended, or third-party complaint on that party.However, no application under this section may be filed by the party or parties on a side in a case if any party or parties on that side have previously filed an application in the case.
(c)As used in this section, the term appropriate judicial officer means—
(1)a United States district court judge in a case before a United States district court;
(2)a United States Claims Court judge in a case before that court;
(3)a United States bankruptcy judge in a case under title 11; and
(4)a United States magistrate judge in a case referred to such a magistrate judge..
(b)Clerical amendmentThe table of sections at the beginning of chapter 21 of title 28, United States Code, is amended by adding at the end the following new item:


464. Reassignment of cases upon request by a party.. 
 
